In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-03-00049-CR
______________________________


MICHAEL WAYNE McCOLLUM, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 6th Judicial District Court
Fannin County, Texas
Trial Court No. 20557





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross

MEMORANDUM OPINION

	Michael Wayne McCollum has filed an appeal from his conviction on his plea of
guilty, under a plea agreement, to the offense of aggravated assault with a deadly weapon. 
He was sentenced in accordance with the agreement to eighteen years' imprisonment and
a restitution order of $200,000.00.  
	On April 21, 2003, we wrote counsel, informing him we had noted a defect in the
appeal because the record did not contain a certification of McCollum's right to appeal.  
	Tex. R. App. P. 25.2(d) now requires a certification to be made part of the record in
every appeal filed by an appellant.  That certification is a form which is an appendix to the
rule and provides a certification by the trial court of the defendant's right to appeal.  If the
certification is not made part of the record, under the rule we have no option but to dismiss
the appeal.
	In our letter, we warned counsel that, if we did not receive the certification within ten
days of the date of our letter, we would dismiss the appeal.  As of the date of this opinion,
counsel has not contacted this Court and no certification has been filed.

	We dismiss the appeal.

							Donald R. Ross
							Justice

Date Submitted:	July 28, 2003
Date Decided:	July 29, 2003

Do Not Publish

on
to dismiss the appeal.  That motion is signed by counsel, but is not signed by the defendant as
required by Tex. R. App. P. 42.2(a).
	We contacted counsel in an effort to obtain a motion containing Talton's signature.  None has
been forthcoming.  In this instance, because of the nature of this appeal and the pendency of the
felony appeal, we find it appropriate to apply Tex. R. App. P. 2 to suspend the operation of
Rule 42.2(a), and based on the representations of counsel, we dismiss the appeal.  
	The appeal is dismissed.



						Donald R. Ross
						Justice

Date Submitted:	September 3, 2003
Date Decided:		September 4, 2003

Do Not Publish